196 F. Supp. 2d 1375 (2002)
In re ENRON CORP. SECURITIES, DERIVATIVE & "ERISA" LITIGATION
No. 1446.
Judicial Panel on Multidistrict Litigation.
April 16, 2002.
*1376 Before HODGES,[*] Chairman, KEENAN, SEAR, SELYA, GIBBONS, JENSEN[*] and MOTZ,[*] Judges of the Panel.

TRANSFER ORDER
This litigation currently consists of the 54 actions listed on the attached Schedule A and pending in five districts as follows: 40 actions now consolidated into three actions in the Southern District of Texas, eleven actions in the Eastern District of Texas, and one action each in the Eastern District of Arkansas, the Southern District of California, and the Southern District of Florida.[1] Plaintiffs in two of the Eastern District of Texas actions move the Panel, pursuant to 28 U.S.C. § 1407, for centralization of the actions in the Eastern District of Texas for coordinated or consolidated pretrial proceedings. None of the parties now before the Panel opposes centralization. The only real dispute concerns selection of the transferee district. In addition to the Eastern District of Texas forum proffered by movants, the Southern District of Texas and the Western District of Oklahoma have been suggested by various respondents.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact and that centralization in the Southern District of Texas will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions concerning allegedly negligent and/or fraudulent conduct relating to the financial collapse of Enron Corp. (Enron). Whether the actions be brought by securities holders seeking relief under the federal securities laws, shareholders suing derivatively on behalf of Enron, or participants in Enron retirement savings plans suing for violations of the Employee Retirement Income Security Act of 1974, all actions can be expected to focus on a significant number of common events, defendants, and/or witnesses. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to questions of class certification), and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that this litigation has a strong Texas nexus and that the appropriate transferee forum for centralized pretrial proceedings is the Southern District of Texas. We note that i) many parties, witnesses and documents will be found in Houston, where Enron is head-quartered and where Enron's auditors performed much of their audit work; ii) most of the actions have been brought in the Southern District of Texas, and the majority of responding MDL-1446 parties have expressed a preference for that forum; iii) proceedings are furthest advanced in S.D. Texas; and iv) a litigation of this scope will benefit from centralization in a major metropolitan *1377 center that is well served by major airlines, provides ample hotel and office accommodations, and offers a well developed support system for legal services.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the attached Schedule A and pending outside the Southern District of Texas are transferred to the Southern District of Texas and, with the consent of that court, assigned to the Honorable Melinda Harmon for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
Eastern District of Arkansas
Stephen A. McIntyre v. Kenneth L. Lay, et al., C.A. No. 4:01-836
Southern District of California
Mark E. McKinney v. Enron Corp., et al., C.A. No. 3:01-2182
Southern District of Florida
Diana M. Perez v. Enron Corp., et al., C.A. No. 1:01-4951
Eastern District of Texas
David R. Wortham v. Enron Corp., et al., C.A. No. 5:01-299
David Trzebucki, et al. v. Andrew S. Fastow, et al., C.A. No. 5:01-308
Duane Mceachern v. Enron Corp., et al., C.A. No. 5:01-310
William E. Davis, et al. v. Enron Corp., et al., C.A. No. 5:01-313
John Anson v. Kenneth L. Lay, et al., C.A. No. 5:01-318
Leslie H. Duncan v. Kenneth L. Lay, et al., C.A. No. 5:01-319
John Barnett v. Kenneth L. Lay, et al., C.A. No. 5:01-320
Shelly Douglass v. Kenneth L. Lay, et al., C.A. No. 5:01-321
Stephen Phillips v. Kenneth L. Lay, et al., C.A. No. 5:01-322
Phil E. Parham, et al. v. Kenneth L. Lay, et al., C.A. No. 5:01-323
Lynn Goffman, et al. v. Robert A. Belfer, et al., C.A. No. 9:01-289
Southern District of Texas
Mark Newby, et al. v. Enron Corp., et al., C.A. No. 4:01-3624
Seth Abrams, et al. v. Enron Corp., et al., C.A. No. 4:01-3630
Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Kenneth L. Lay, et al., C.A. No. 4:01-3645
Robert J. Casey, II, et al. v. Enron Corp., et al., C.A. No. 4:01-3647
Frank Wilson v. Enron Corp., et al., C.A. No. 4:01-3652
J. Michael Gottesman v. Enron Corp., et al., C.A. No. 4:01-3660
Avigayil Greenberg v. Enron Corp., et al., C.A. No. 4:01-3670
Robert Christianson v. Enron Corp., et al., C.A. No. 4:01-3671
Ernest Gottdiener v. Enron Corp., et al., C.A. No. 4:01-3681
Muriel P. Kaufman, IRA v. Enron Corp., et al., C.A. No. 4:01-3682
*1378 John P. McCarthy Money Purchase Plan v. Enron Corp., et al., C.A. No. 4:01-3686
Joseph E. Kassoway, etc. v. Andrew S. Fastow, et al., C.A. No. 4:01-3690
Michael Koroluk v. Enron Corp., et al., C.A. No. 4:01-3733
James Brill v. Enron Corp., et al., C.A. No. 4:01-3734
Elmar A. Busch v. Enron Corp., et al., C.A. No. 4:01-3735
Warren Pinchuck v. Enron Corp., et al., C.A. No. 4:01-3736
Mahin S. Mashayekh v. Enron Corp., et al., C.A. No. 4:01-3737
Barbara D. Lee v. Enron Corp., et al., C.A. No. 4:01-3789
Danielle M. Karcich, et al. v. Enron Corp., et al., C.A. No. 4:01-3838
Naomi Raphael v. Enron Corp., et al., C.A. No. 4:01-3839
Victor Ronald Frangione v. Enron Corp., et al., C.A. No. 4:01-3889
Patricia D. Parsons v. Enron Corp., et al., C.A. No. 4:01-3903
Pamela M. Tittle, et al. v. Enron Corp., et al., C.A. No. 4:01-3913
John Odam, et al. v. Enron Corp., et al., C.A. No. 4:01-3914
Frank Anthony Cammarata, III v. Enron Corp., et al., C.A. No. 4:01-3993
Fred Greenberg v. Robert A. Belfer, et al., C.A. No. 4:01-3998
George Nicoud v. Enron Corp., et al., C.A. No. 4:01-4009
Roy E. Rinard, et al. v. Enron Corp., et al., C.A. No. 4:01-4060
Michael P. Harney v. Enron Corp., et al., C.A. No. 4:01-4063
Archdiocese of Milwaukee Supporting Fund, Inc. v. Enron Corp., et al., C.A. No. 4:01-4071
Gary W. Kemper, et al. v. Enron Corp., et al., C.A. No. 4:01-4089
Kenneth Franklin v. Enron Corp., et al., C.A. No. 4:01-4106
Enron Corp. Savings Plan v. Enron Corp., et al., C.A. No. 4:01-4108
Betty J. Clark v. Enron Corp., et al., C.A. No. 4:01-4125
Dorothy Ricketts v. Enron Corp., et al., C.A. No. 4:01-4128
Richard Pottratz, et al. v. Enron Corp., et al., C.A. No. 4:01-4150
Susan Copley v. Kenneth L. Lay, et al., C.A. No. 4:01-4168
James J. Daley, etc. v. Enron Corp., et al., C.A. No. 4:01-4189
Amalgamated Bank, etc. v. Kenneth L. Lay, et al., C.A. No. 4:01-4198
Catherine Stevens, et al. v. Enron Corp. Savings Plan Administrative Committee, et al., C.A. No. 4:01-4208
NOTES
[*]   Judges Hodges, Jensen and Motz took no part in the decision of this matter.
[1]  The motion before the Panel pertained to one additional Southern District of Texas action that has since been dismissed, City of Birmingham Retirement and Relief Plan v. Enron Corp., et al., C.A. No. 4:01-3940. Accordingly, the question of Section 1407 transfer with respect to this action is moot. Additionally, the Panel has been notified of more than 40 potentially related actions now pending in federal district courts. In light of the Panel's disposition of this docket, these additional actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).